DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that Gubillo does not disclose a content providing server is in communication with a broadcaster server via a network and configured to transmit address information of a main channel image and control the user device to receive the main channel image using the address information directly from the broadcaster server and display the main channel and a first application image. The Examiner respectfully disagrees.
Gubillo discloses the content providing server is in communication with a broadcaster server via a network and configured to transmit address information of a main channel image and control the user device to receive the main channel image using the address information directly from the broadcaster server and display the main channel and a first application image. For example, Gubillo discloses a at least a home router/gateway 117 that is in communication with the user device and receives order request from the user; see at least Figs. 1A-1B and paragraphs 0008, 0012 and 0052 and a transaction server receives the order information through router 120; see at least paragraphs 0012, 0019 and 0051-0052. Further, Gubillo discloses transmit address information of a main channel image to the set-top box. For example, Gubillo discloses obtaining interactive program guide data from the IPG server and the guide data is used to select content; see at least paragraph 0018. Furthermore, Gubillo discloses display the main channel image received from the broadcaster server and a first application image corresponding to first content information on a TV coupled to the set-top box. For example, Gubillo discloses displaying a video presentation from video distribution network; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039.
The Examiner introduces a new reference to teach the new added limitation.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 3-5, 10 and 17 are amended and claims 2 and 6 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cubillo (US 2008/0120658) in view of Moon (US 2008/0320546) and further in view of Wong (US 2011/0282906).
Regarding claim 1, Cubillo discloses a TV-based ordering system, comprising: 
a content providing server in communication with a set-top box, in communication with a broadcaster server via a network (a home router 117; see at least Fig. 1A and paragraph 0011), the content providing server further configured to:
transmit address information of a main channel image to the set-top box (obtain interactive program guide data from the IPG server; see at least paragraph 0018),
control the set-top box to:
receive the main channel image using the address information directly from the broadcaster server (receiving video signal from head end through video distribution network; see at least paragraph 0014. Furthermore, the guide data is used to select content; see at least paragraph 0018), and
display the main channel image received from the broadcaster server and a first application image corresponding to first content information on a TV coupled to the set-top box (displaying a video presentation from video distribution network; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039), and
 receive a user input which is an order request for a product corresponding to the main channel image and the first application image from one of the plurality of set-top boxes (receiving order request from the user; see at least Figs. 1A-1B and paragraphs 0008, 0012 and 0052); and 
an ARS server in communication with the content providing server and configured to: 
receive order information corresponding to the order request from the content providing server (transaction server receives the order information through router 120; see at least paragraphs 0012, 0019 and 0051-0052); and 
connect to a user terminal in response to the order information (for confirmation; see at least paragraph 0053);
wherein the first content information is related to the order request (displaying a video presentation from video distribution network; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039).
Cubillo discloses the ARS server but is not clear about identifying an order image including a main channel image and a first application image that a user is viewing at the time when the user input is received based on at least content information. Furthermore, Cubillo is not clear about a plurality of set-top boxes and a plurality of TVs connected to the plurality of set-top boxes.
Moon discloses identifying an order image including a main channel image and a first application image that a user is viewing at the time when the user input is received based on at least content information; after a user capture a snapshot of a commercial/product, the search system identifies an object within the snapshot; see at least paragraphs 0033-0034 and 0039.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cubillo by the teachings of Moon by having the above limitations so to allow the user to capture a snapshot during a program and retrieve desired information about the object; see at least paragraph 0007.
Cubillo in view of Moon are not clear about a plurality of set-top boxes and a plurality of TVs connected to the plurality of set-top boxes.
Wong, in a related art, and discloses the above missing limitations; a TV connected to a set-top box, wherein the user can have one or more device; see at least paragraphs 0041-0045.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cubillo in view of Moon by the teachings of Wong by having the above limitations so to provide a search system that recognizes features of a snapshot image and creates a search results based on the snapshot image; see at least the Abstract.

Regarding claim 3, Cubillo in view of Moon and further in view of Wong disclose the TV-based ordering system of claim 1, wherein the content providing server obtains product information related to the application image and user information associated with one of the plurality of set-top boxes based on the order request (Cubillo; the transaction server receives a request from the widget that includes identifier for the user; see at least paragraph 0052 in combination with Wong’s STBs), and generates order information based on the obtained information, wherein the ARS server connects to the user terminal based on the order information (Cubillo; for order confirmation; see at least paragraph 0053).

Regarding claim 4, Cubillo in view of Moon and further in view of Wong disclose the TV-based ordering system of claim 1, wherein: 
the ARS server is further configured to telephonically connect to the user terminal (Cubillo; for confirmation; see at least paragraph 0053); and 
upon receiving phone connection information from the ARS server: 
the content providing server transmits second content information to the
TV, and transmits the first content information and the second content information to the
ARS server (Cubillo; all the communication from all components are going through router 117; see at least Figs. 1A and 1B), the second content information related to additional information requested from the user terminal subsequent to the order request (Cubillo; viewing addition items; see at least paragraph 0054); and
wherein the content providing server controls the TV to display a second application image corresponding to the second content information (viewing addition items; see at least paragraph 0054).

	Claim 5 is rejected on the same grounds as claim 1.
	Claim 7 is rejected on the same grounds as claim 3.
	Claim 8 is rejected on the same grounds as claim 4.
	Claim 9 is rejected on the same grounds as claim 5.
	Claim 10 is rejected on the same grounds as claim 1.

Regarding claim 11, Cubillo in view of Moon and further in view of Wong disclose the method of claim 10, further comprising:
generating, at the content providing server, second content information related to additional request from the user terminal subsequent to the order request (the claim doesn’t distinguish between the requests and the terminals. They are met the user device, the request information and the confirmation; see at least the rejection of claims 1 and 3).

Regarding claim 12, Cubillo in view of Moon and further in view of Wong disclose the method of claim 11, further comprising:
transmitting the second content information to the TV; and
transmitting the first content information and the second content information to the user terminal (see at least the rejection of claim 11).

Regarding claim 13, Cubillo in view of Moon and further in view of Wong disclose the method of claim 11, further comprising:
requesting from the content providing server user information to the user terminal; and
receiving at the content providing server the requested user information (Cubillo; user identification and billing; see at least paragraph 0052).

	Claim 14 is rejected on the same grounds as claim 4.
	Claim 15 is rejected on the same grounds as claim 2.
	Claim 16 is rejected on the same grounds as claim 2.

Regarding claim 17, Cubillo in view of Moon and further in view of Wong disclose the method of claim 15, further comprising:
upon receipt of a user command indicative of an order selection, displaying a plurality of ordering options on a first user terminal including an automatic ordering (using the widget; see at least the rejection of claim 1); and
in response to selection of the automatic ordering, requesting and receiving user information at the content providing server (receiving the request, user information and billing information; see at least the rejection of claims 1 and 3); and
telephonically connecting with the ARS server to the user terminal (for confirmation; see at least the rejection of claim 1).

Regarding claim 18, Cubillo in view of Moon and further in view of Wong disclose the method of claim 17, further comprising:
upon connection between the user terminal and the ARS server, transmitting, at the content providing server, additional content to the TV, the user terminal, or both,
controlling, by the content providing server the TV to display the additional content (see at least the rejection of claims 2-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426